Citation Nr: 1419168	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  09-49 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a left knee injury with impairment.

2.  Entitlement to a rating in excess of 30 percent for residuals of a left knee injury status post Baker's cyst removal with degenerative changes and limitation of motion.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from August 1962 to August 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Acting Veterans Law Judge in a hearing at the RO ("Travel Board" hearing) in October 2011.  A transcript of that hearing is of record.

In April 2012, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  During the period on appeal the Veteran has been in receipt of the maximum disability rating for recurrent subluxation or lateral instability.

2.  From December 2008 to June 2012 the Veteran's left knee was ankylosed in favorable position.

3.  From June 2012 the Veteran's left knee has had flexion to 80 degrees and extension to 10 degrees prior to onset of pain.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for a left knee injury with impairment have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2013).

2.  The criteria for a rating in excess of 30 percent for residuals of a left knee injury status post Baker's cyst removal with degenerative changes and limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256, 5260, 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

An October 2010 letter satisfied the duty to notify provisions.  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  In any event, the Veteran has not pointed to any prejudice resulting from the timing or content of notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

VA has also made reasonable efforts to obtain relevant records adequately identified by the Veteran.  In this regard, the claims file includes service treatment records, Social Security Administration (SSA) disability records and relevant post-service treatment records and examination reports.  The Veteran has not otherwise identified existing records that should be obtained.  

The Board remanded the case in April 2012 for the purpose of affording the Veteran a VA examination.  The examination was performed in June 2012.  The Board has reviewed the examination report and finds the RO substantially complied with the requirements articulated in the Board's remand instructions.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

 The Board also finds the medical evidence is sufficient to permit appellate review at this time.

The Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the Acting VLJ (AVLJ) identified the issues to the Veteran, the Veteran volunteered his treatment history, and the Veteran's representative and the AVLJ asked questions concerning symptomatology related to his claims for increased rating, as well as the existence of other evidence that should be obtained.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.   The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Applicable Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59 cited above are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Disabilities of the knee are rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5256 through 5263.  

The Veteran is rated separately for left knee injury with impairment under DC 5257 and for residuals of left knee injury status post Bakers cyst under DC 5256.  

The rating criteria for DC 5256 (ankylosis of the knee) are as follows.  A rating of 30 percent is assigned for favorable ankylosis with knee in full extension (0 degrees) or in slight flexion between 0 degrees and 10 degrees.  A rating of 40 percent is assigned for ankylosis with flexion between 10-20 degrees.  A rating of 50 percent is assigned for ankylosis with flexion between 20-24 degrees.  A rating of 60 percent is assigned for extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more.

The rating criteria for DC 5257 (recurrent subluxation and lateral instability of the knee) are as follows.  A rating of 10 percent is assigned for slight impairment; a rating of 20 percent is assigned for moderate impairment; and, a rating of 30 percent is assigned for severe impairment.  The terms "slight," "moderate" and "severe" are not defined in the rating schedule.  Rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

Also potentially applicable in this case are the DCs relating to limitation of flexion (DC 5260) and limitation of flexion (DC 5261).

Limitation of flexion is rated under DC 5260.  A rating of 0 percent is assigned for flexion limited to 60 degrees; a rating of 10 percent is assigned for flexion limited to 45 degrees; a rating of 20 percent is assigned for flexion limited to 30 degrees; and, a rating of 30 percent is assigned for flexion limited to 15 degrees.

Limitation of extension of a leg is rated under DC 5261.  A rating of 0 percent is assigned for extension limited to 5 degrees; a rating of 10 percent is assigned for limitation of extension to 10 degrees; a rating of 20 percent is assigned for extension limited to 15 degrees; a rating of 30 percent is assigned for extension limited to 20 degrees; a rating of 40 percent is assigned for extension limited to 30 degrees; and, a rating of 50 percent is assigned for extension limited to 45 degrees.  

Normal range of motion (ROM) of the knee is extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September 17, 2004).  Also, a claimant can have separate ratings for limitation of motion under DCs 5260/5261 and for recurrent subluxation or lateral instability under DC 5257.

In any increased rating claim, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, id.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities on appeal.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.  

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Evidence and Analysis

Schedular evaluation

The Veteran seeks a disability rating in excess of 30 percent for left knee injury with impairment, which is currently rated under DC 5257 on the basis of recurrent subluxation or lateral instability.  However, he already has the maximum schedular rating under that DC.

The Veteran also seeks a disability rating in excess of 30 percent for residuals of a left knee injury status post Baker's cyst removal with degenerative changes and limitation of motion, which is currently rated under DC 5256 on the basis of ankylosis.

On VA examination in December 2008, the Veteran reported pain, weakness, stiffness, swelling, heat, redness, instability, giving way, locking, fatigability, lack of endurance, and that he ambulates with the aid of a walker.  He denied episodes of dislocation, recurrent subluxation, and flare-ups.  Physical examination showed the left knee extension and flexion to 0 degrees, representing favorable ankylosis.  There was no additional limitation in range of motion (ROM) on repetitive-use testing.  Collateral and cruciate ligaments were normal and McMurray's testing was negative.  There were two superficial, surgical scars on the left knee:  (1) 8 cm and (2) 6 cm x 0.5 cm.  The examiner noted that the Veteran has difficulty bending, squatting, and walking because the knee gives out and weakness due to degenerative joint disease.

The Veteran testified before the Board in October 2011 that he stumbles and falls 6-8 times per year and that his knee locks approximately 20 times per year.  He can walk approximately 20-25 yards, using a cane, before having to rest, and he is unable to drive long distances.  The pain is so severe he is sometimes in tears; he treats the pain with over-the-counter medications, ice and rest/extension.  

On VA examination in June 2012, the Veteran reported that he was unable to fully extend his left knee.  He reported that his knee locks and he falls three times per day, despite the use of a walker.  Physical examination showed flexion to 100 degrees, with pain at 80 degrees, and extension to 10 degrees, with evidence of pain at 10 degrees.  There was no additional limitation of motion on repetitive-use testing.  There was evidence of less than normal movement, weakened movement, pain on movement, and disturbance of locomotion.  Instability tests were normal.  There was no evidence or history of recurrent patellar subluxation or dislocation, and no meniscal conditions.  The Veteran's surgical scars were neither painful and unstable, nor greater than 39 square cm. X-rays showed left knee arthritis, but no patellar subluxation.  The examiner opined that the Veteran is unable to engage physical or sedentary work.  The rationale was that the Veteran is unable to stand or walk for more than a few feet due to pain and locking in his left knee.   

Review of the evidence above shows that the Veteran's knee was actually ankylosed (no flexion or extension) during the examination in December 2008; his knee was not ankylosed during the examination in June 2012 because there was significant flexion. 

Addressing first the period from December 2008 to June 2012, when the knee was actually ankylosed, the knee was in favorable position (0 degrees).  Accordingly, 30 percent is the appropriate rating under DC 5256; a higher rating required ankylosis with flexion to 10 degrees or worse.  During the period he also had the maximum rating available under DC 5257 for instability.

Turning to the period from June 2012, the Veteran continued to have a 30 percent rating under DC 5257 for instability.  His knee was not ankylosed on examination, so the rating criteria for flexion (DC 5260) and extension (DC 5261) are potentially applicable.  During examination the Veteran had flexion to 100 degrees with pain at 80 degrees (noncompensable under DC 5260) and extension to 10 degrees with pain at 10 degrees (ratable at 10 percent under DC 5261).  Accordingly, alternative rating for limitation of motion under DCs 5260 and 5261, versus rating for ankylosis under DC 5256, would be to the disadvantage of the Veteran, even considering the factors cited in Deluca.

The Board has considered whether any other DCs may be appropriate.  However, there is no evidence of left knee dislocation or removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.  Accordingly, DCs 5258, 5259, 5262, and 5263 are not applicable in this case.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran in the form of his testimony before the Board, his correspondence to VA and his statements to various medical examiners and providers.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran is accordingly deemed to be competent to testify in regard to the pain associated with his service-connected left knee disorder and to his associated history of stumbles and falls.  However, even affording the Veteran full competence and credibility, his lay evidence does not show a disability that more closely approximates the criteria for increased compensation under the applicable rating criteria.  He currently has two separate disabilities of the left knee, each rated at 30 percent, which represents full and adequate compensation for the symptoms he has described.   


Extraschedular evaluation

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The Board finds that the first Thun element is not satisfied here.  The Veteran's service-connected left knee disability is manifested by signs and symptoms such as pain, stiffness, giving way, locking, effusion, fatigability, and lack of endurance, which impairs his ability to stand and walk for long periods.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee and leg provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 2560, 5261 (providing ratings on the basis of ankylosis and limited flexion and extension).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in standing and walking for long periods.  In short, there is nothing exceptional or unusual about the Veteran's left knee disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

Entitlement to TDIU

The United States Court of Appeals for Veterans Claims has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The issue of TDIU is addressed below.

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).  Rating boards should submit to the Director, Compensation and Pension Services, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a). See 38 C.F.R. § 4.16(b). 

The Veteran in this case does not meet the threshold criteria for TDIU under 38 C.F.R. § 4.16(a).  In November 2012 the AOJ found that the criteria had been met to refer the question of entitlement to TDIU on an extraschedular basis to the Director of Compensation and Pension Services for consideration.

In January 2013, the Director of Compensation and Pension Service opined that the Veteran was employable in a sedentary work environment.  The Director pointed out that the Veteran specifically indicated that he is not seeking a TDIU due to his knee disability and that during an October 2011 Board hearing, he testified that there was no impairment of employment because he retired in 2007.  The Director also noted that the Veteran has numerous nonservice-connected disabilities that impair his ability to work, including, diabetes mellitus, carpal tunnel syndrome, diverticulosis, glaucoma, and hypertension.  The Director noted a June 2012 VA medical examination report, in which the examiner stated the Veteran was unemployable, but found the examiner's opinion lacked factual predicate.  The Director stated as rationale that the Veteran is shown to have decent range of motion, normal muscle strength, no instability, and is able to talk with a cane.  As such, the Veteran is capable of employment, especially of sedentary nature.

The ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; rather, that assessment is for the adjudicator.  Moore v. Nicholson, 21 Vet. App. 211, 218 (2007), rev'd on other grounds sub. nom. Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, the opinion of the VA examiner, which had supported unemployability, is not more probative than that of the Director of Compensation and Pension just because the VA examiner was a medical professional.

The VA examiner's rationale was that the Veteran was unable to engage in sedentary employment because he could not ambulate about the workplace.  This opinion is accorded less evidentiary value because it is essentially conclusory.  In comparison, the Director's opinion is supported by a comprehensive rationale.  Accordingly, the Director's opinion is more persuasive, as it addresses why the Veteran is capable of sedentary employment and allows for the Board to make a fully informed determination.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012).  

Conclusion

In sum, based on the evidence and analysis above the Board  has found the criteria for a rating in excess of 30 percent for a left knee injury with impairment, and the criteria for a rating in excess of 30 percent for residuals of a left knee injury status post Baker's cyst removal, are not met.  Accordingly, the claims must be denied.

Because the preponderance of the evidence is against the claims the benefit-of-the-doubt rule does not apply.


ORDER

A rating in excess of 30 percent for a left knee injury with impairment is denied.

A rating in excess of 30 percent for residuals of a left knee injury status post Baker's cyst removal with degenerative changes and limitation of motion is denied.





____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


